       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 1 of 19



Ernest Edward Badway, Esq.
Fox Rothschild LLP
101 Park Avenue, Suite 1700
New York, New York 10178
Telephone: (212) 878-7986
Facsimile: (212) 692-0940
Attorneys for defendant Redbubble Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YASEEN TRAYNOR, on behalf of himself and all                ECF Case
others similarly situated,
                                                            1:19-cv-945 (PGG)
                                Plaintiffs,
                                                            ANSWER
        v.                                                  (Jury Trial Demand)

REDBUBBLE INC.,

                                Defendant.



        Defendant Redbubble Inc. (“Defendant”), by and through its undersigned counsel, hereby

files this Answer (“Answer”) to the Class Action Complaint (“Complaint”) of plaintiff Yaseen

Traynor (“Plaintiff”), dated January 31, 2019, and states as follows:

                                         INTRODUCTION

        1.       Defendant denies the truth of the allegations contained in Paragraph 1 of the

Complaint, and affirmatively states that there are no similarly situated individuals and that

Plaintiff is not entitled to pursue this action on behalf of any other individuals.

        2.       Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 2 of the Complaint.




Active\90057263.v2
       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 2 of 19



        3.       Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 3 of the Complaint, and respectfully refers this

Court to the reports cited therein for an accurate recitation of their contents.

        4.       Defendant denies the truth of the allegations contained in Paragraph 4 of the

Complaint.

        5.       Defendant denies the truth of the allegations contained in Paragraph 5 of the

Complaint.

                                  JURISDICTION AND VENUE

        6.       Defendant admits that Plaintiff has invoked the jurisdiction of the Court under the

statutes referenced in Paragraph 6 of the Complaint, but denies the truth of all other allegations

contained in Paragraph 6 of the Complaint, and respectfully refers this Court to the statutes cited

therein for an accurate recitation of their contents.

        7.       Defendant admits that Plaintiff has invoked the jurisdiction of the Court under the

statutes referenced in Paragraph 7 of the Complaint, but denies the truth of all other allegations

contained in Paragraph 7 of the Complaint, and respectfully refers this Court to the statutes cited

therein for an accurate recitation of their contents.

        8.       Defendant denies the truth of the allegations contained in Paragraph 8 of the

Complaint, except lacks knowledge or information sufficient to form a belief as to Plaintiff’s

residence, and respectfully refers this Court to the statutory provisions cited in Paragraph 8 of the

Complaint for an accurate recitation of their contents.

        9.       Defendant denies the truth of the allegations contained in Paragraph 9 of the

Complaint.




                                                   2
Active\90057263.v2
       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 3 of 19



        10.      Defendant denies the truth of the allegations contained in Paragraph 10 of the

Complaint, and respectfully refers this Court to the statutory provisions cited therein.

                                          THE PARTIES

        11.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 11 of the Complaint, and respectfully refers this

Court to the statutory provisions cited therein.

        12.      Defendant admits the truth of the allegations contained in Paragraph 12 of the

Complaint.

        13.      Defendant denies the truth of the allegations contained in Paragraph 13 of the

Complaint, and respectfully refers this Court to the statutes and regulations cited therein.

                                      NATURE OF ACTION

        14.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 14 of the Complaint.

        15.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 15 of the Complaint.

        16.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 16 of the Complaint.

        17.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 17 of the Complaint.

        18.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 18 of the Complaint.




                                                   3
Active\90057263.v2
       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 4 of 19



        19.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 19 of the Complaint as well as subparts 19.a.

through and including, but not limited to, 19.q.

                                    STATEMENT OF FACTS

Defendant’s Barriers on Its Website

        20.      Defendant denies the truth of the allegations contained Paragraph 20 of the

Complaint, except admits that the website provides information about location addresses and

hours, and products available.

        21.      Defendant admits the truth of the allegations contained in Paragraph 21 of the

Complaint.

        22.      Defendant denies the truth of the allegations contained Paragraph 22 of the

Complaint, except admits that the website provides information about location addresses and

hours, and products available.

        23.      Defendant denies the truth of the allegations contained Paragraph 23 of the

Complaint, except admits that the website provides information about location addresses and

hours, and products available.

        24.      Defendant denies the truth of the allegations contained in Paragraph 24 of the

Complaint.

        25.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 25 of the Complaint.

        26.      Defendant denies the truth of the allegations contained in Paragraph 26 of the

Complaint, except lacks knowledge or information sufficient to form a belief as to Plaintiff’s

past, present, and future intentions.



                                                   4
Active\90057263.v2
       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 5 of 19



        27.       Defendant denies the truth of the allegations contained in Paragraph 27 of the

Complaint, as well as subparts 27.a., through and including, but not limited to, 27.d.

Defendant Must Remove Barriers to Its Website

        28.       Defendant denies the truth of the allegations contained in Paragraph 28 of the

Complaint.

        29.       Defendant denies the truth of the allegations contained in Paragraph 29 of the

Complaint, except lacks knowledge or information sufficient to form a belief as to Plaintiff’s

past, present, and future intentions.

        30.       Defendant denies the truth of the allegations contained in Paragraph 30 of the

Complaint, except lacks knowledge or information sufficient to form a belief as to Plaintiff’s

past, present, and future intentions.

        31.       Defendant denies the truth of the allegations contained in Paragraph 31 of the

Complaint, except lacks knowledge or information sufficient to form a belief as to Plaintiff’s

past, present, and future intentions.

        32.       Defendant denies the truth of the allegations contained in Paragraph 32 of the

Complaint, as well as subparts 32.a. through and including, but not limited to, 32.c., and

respectfully refers this Court to the guidelines cited therein for a full and accurate recitation of

their contents.

        33.       Defendant denies the truth of the allegations contained in Paragraph 33 of the

Complaint.

        34.       Defendant denies the truth of the allegations contained in Paragraph 34 of the

Complaint, except admits that the website provides information about location addresses and

hours, and certain services, and respectfully refers this Court to the statutes cited therein.



                                                   5
Active\90057263.v2
       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 6 of 19



        35.      Defendant denies the truth of the allegations contained in Paragraph 35 of the

Complaint, as well as subparts 35.a. through and including, but not limited to, 35.d.

        36.      Defendant denies the truth of the allegations contained in Paragraph 36 of the

Complaint, except lacks knowledge or information sufficient to form a belief as to Plaintiff’s

past, present, and future intentions.

        37.      Defendant denies the truth of the allegations contained in Paragraph 37 of the

Complaint.

        38.          Defendant denies the truth of the allegations contained in Paragraph 38 of the

Complaint.

        39.      Defendant denies the truth of the allegations contained in Paragraph 39 of the

Complaint.

                                  CLASS ACTION ALLEGATIONS

        40.      Defendant denies the truth of the allegations contained in Paragraph 40 of the

Complaint, except admits that Plaintiff has alleged an intent to seek certification of a nationwide

class under Federal Rule of Civil Procedure (“FRCP”) 23(a) and 23(b)(2), and affirmatively

states that this action is inappropriate for class treatment.

        41.      Defendant denies the truth of the allegations contained in Paragraph 41 of the

Complaint, except admits that Plaintiff has alleged an intent to seek certification of a New York

State subclass under FRCP 23(a) and 23(b)(2), and affirmatively states that this action is

inappropriate for class treatment.

        42.      Defendant denies the truth of the allegations contained in Paragraph 42 of the

Complaint, except admits that Plaintiff has alleged an intent to seek certification of a New York




                                                     6
Active\90057263.v2
       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 7 of 19



State subclass under FRCP 23(a) and 23(b)(2), and affirmatively states that this action is

inappropriate for class treatment.

        43.      Defendant denies the truth of the allegations contained in Paragraph 43 of the

Complaint, as well as subparts 43.a., through and including, but not limited to, 43.d.

        44.      Defendant denies the truth of the allegations contained in Paragraph 44 of the

Complaint.

        45.          Defendant denies the truth of the allegations contained in Paragraph 45 of the

Complaint.

        46.          Defendant denies the truth of the allegations contained in Paragraph 46 of the

Complaint.

        47.      Defendant denies the truth of the allegations contained in Paragraph 47 of the

Complaint.

                                 FIRST CAUSE OF ACTION
                         VIOLATIONS OF THE ADA, 42 U.S.C. § 1281 et seq.

        48.      Defendant repeats and restates each and every response contained in Paragraphs 1

through 47 of the Answer as if fully set forth herein.

        49.      Defendant denies the truth of the allegations contained in Paragraph 49 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        50.      Defendant denies the truth of the allegations contained in Paragraph 50 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.




                                                     7
Active\90057263.v2
       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 8 of 19



        51.      Defendant denies the truth of the allegations contained in Paragraph 51 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        52.      Defendant denies the truth of the allegations contained in Paragraph 52 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        53.      Defendant denies the truth of the allegations contained in Paragraph 53 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of their contents.

        54.      Defendant denies the truth of the allegations contained in Paragraph 54 of the

Complaint, and respectfully refers this Court to the statute and regulations cited therein for a full

and accurate recitation of its contents.

        55.      Defendant denies the truth of the allegations contained in Paragraph 55 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

                                 SECOND CAUSE OF ACTION
                                VIOLATIONS OF THE NYSHRL

        56.      Defendant repeats and restates each and every response contained in Paragraphs 1

through 55 of the Answer as if fully set forth herein.

        57.      Defendant denies the truth of the allegations contained in Paragraph 57 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.




                                                  8
Active\90057263.v2
       Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 9 of 19



        58.      Defendant denies the truth of the allegations contained in Paragraph 58 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        59.      Defendant denies the truth of the allegations contained in Paragraph 59 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        60.      Defendant denies the truth of the allegations contained in Paragraph 60 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        61.      Defendant denies the truth of the allegations contained in Paragraph 61 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        62.      Defendant denies the truth of the allegations contained in Paragraph 62 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        63.      Defendant denies the truth of the allegations contained in Paragraph 63 of the

Complaint.

        64.      Defendant denies the truth of the allegations contained in Paragraph 64 of the

Complaint, as well as subparts 64.a. through and including, but not limited to, 64.c., and

respectfully refers this Court to the statute cited therein for a full and accurate recitation of its

contents.

        65.      Defendant denies the truth of the allegations contained in Paragraph 65 of the

Complaint.



                                                    9
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 10 of 19



        66.      Defendant denies the truth of the allegations contained in Paragraph 66 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        67.      Defendant denies the truth of the allegations contained in Paragraph 67 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        68.      Defendant denies the truth of the allegations contained in Paragraph 68 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        69.      Defendant denies the truth of the allegations contained in Paragraph 69 of the

Complaint.

        70.      Defendant denies the truth of the allegations contained in Paragraph 70 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

                            THIRD CAUSE OF ACTION
              VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW

        71.      Defendant repeats and restates each and every response contained in Paragraphs 1

through 70 of the Answer as if fully set forth herein.

        72.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 72 of the Complaint.

        73.      Defendant denies the truth of the allegations contained in Paragraph 73 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.




                                                 10
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 11 of 19



        74.      Defendant denies the truth of the allegations contained in Paragraph 74 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        75.      Defendant denies the truth of the allegations contained in Paragraph 75 of the

Complaint.

        76.      Defendant denies the truth of the allegations contained in Paragraph 76 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        77.      Defendant denies the truth of the allegations contained in Paragraph 77 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        78.      Defendant denies the truth of the allegations contained in Paragraph 78 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        79.      Defendant denies the truth of the allegations contained in Paragraph 79 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        80.      Defendant denies the truth of the allegations contained in Paragraph 80 of the

Complaint.

        81.      Defendant denies the truth of the allegations contained in Paragraph 81 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.




                                                 11
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 12 of 19



        82.      Defendant denies the truth of the allegations contained in Paragraph 82 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

                                 FOURTH CAUSE OF ACTION
                                VIOLATIONS OF THE NYCHRL

        83.      Defendant repeats and restates each and every response contained in Paragraphs 1

through 82 of the Answer as if fully set forth herein.

        84.      Defendant denies the truth of the allegations contained in Paragraph 84 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        85.      Defendant denies the truth of the allegations contained in Paragraph 85 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        86.      Defendant denies the truth of the allegations contained in Paragraph 86 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        87.      Defendant denies the truth of the allegations contained in Paragraph 87 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        88.      Defendant denies the truth of the allegations contained in Paragraph 88 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        89.      Defendant denies the truth of the allegations contained in Paragraph 89 of the

Complaint, as well as subparts 89.a. through and including, but not limited to, 89.c., and


                                                 12
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 13 of 19



respectfully refers this Court to the statute cited therein for a full and accurate recitation of its

contents.

        90.      Defendant denies the truth of the allegations contained in Paragraph 90 of the

Complaint.

        91.      Defendant denies the truth of the allegations contained in Paragraph 91 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        92.      Defendant denies the truth of the allegations contained in Paragraph 92 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        93.      Defendant denies the truth of the allegations contained in Paragraph 93 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

        94.      Defendant denies the truth of the allegations contained in Paragraph 94 of the

Complaint.

        95.      Defendant denies the truth of the allegations contained in Paragraph 95 of the

Complaint, and respectfully refers this Court to the statute cited therein for a full and accurate

recitation of its contents.

                                   FIFTH CAUSE OF ACTION
                                    DECLARATORY RELIEF

        96.      Defendant repeats and restates each and every response contained in Paragraphs 1

through 95 of the Answer as if fully set forth herein.




                                                   13
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 14 of 19



        97.      Defendant denies the truth of the allegations contained in Paragraph 97 of the

Complaint, and respectfully refers this Court to the statutes cited therein for a full and accurate

recitation of their contents.

        98.      Defendant denies the truth of the allegations contained in Paragraph 98 of the

Complaint.

                           AFFIRMATIVE AND OTHER DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to states a claim, in whole or in part, upon which relief may be

granted.

                                SECOND AFFIRMATIVE DEFENSE

        Some or all of Plaintiff’s claims are barred by the applicable statute of limitations and/or

other statutory or other provisions of law.

                                THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims should be dismissed, in whole or in part, because he is estopped as to

such claims by his own actions, bad faith, laches and/or waiver.

                                FOURTH AFFIRMATIVE DEFENSE

        Plaintiff lacks standing to bring some or all of the claims asserted herein and/or to obtain

the relief requested to the extent that Plaintiff is not a qualified individual with a disability

entitled to relief within the meaning of the statutes upon which he bases his claims. Moreover,

Plaintiff lacks standing because he has not suffered any actual injury that is concrete and

particularized, and, for purposes of argument, in the event that Plaintiff suffered such an injury, it

is not likely that a favorable court decision would redress that injury because Plaintiff’s claims

are moot. Finally, Plaintiff lacks standing because he may not have been bona fide patron of



                                                   14
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 15 of 19



Defendant, but visited the subject website, if at all, solely for purposes of instituting the instant

litigation.

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff failed to provide notice of any alleged violations prior to commencing this

action, and Defendant did not have any actual or constructive notice of any accessibility issues

regarding the website at issue.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because the website at issue is not a

place of public accommodation as that term is defined by the statutes at issue.

                             SEVENTH AFFIRMATIVE DEFENSE

        Defendant did not discriminate against Plaintiff or deny him a full and equal opportunity

to access and enjoy the benefits, goods, and services provided on the website at issue. While

there are no barriers to accessing the website at issue, Defendant, nonetheless, additionally has

provided equivalent facilitation and/or appropriate means for patrons with disabilities to access

and enjoy the goods and services offered on the subject website.

                              EIGHTH AFFIRMATIVE DEFENSE

        There are no barriers to accessing the website at issue. However, for purposes of

argument, if any such barriers do exist, their removal would impose an undue burden on

Defendant due to the complexity and/or infeasibility of the required technical changes.

                               NINTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because the purported barriers are de

minimis and/or within conventional industry tolerances. Moreover, some or all of the alleged




                                                  15
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 16 of 19



issues raised by Plaintiff are not barriers to access and do not prevent the enjoyment of the goods

and services available at the subject website and/or at any physical place related to the website.

                               TENTH AFFIRMATIVE DEFENSE

        Any and all actions taken that allegedly adversely affected Plaintiff or that concern the

design and construction of the website at issue were taken in good faith and for legitimate

business reasons.

                            ELEVENTH AFFIRMATIVE DEFENSE

        Many, if not all, of the conditions alleged to violate the Americans with Disabilities Act

(“ADA”), the New York State Human Rights Law, and/or the New York State Civil Rights Law

no longer exist, and, therefore, Plaintiff’s claims for relief are moot. Plaintiff is not entitled to

the recovery of attorneys’ fees and/or costs for moot claims. See Buckhannon Bd. & Care Home,

Inc. v. West Virginia Dept. of Health and Human Resources, 532 U.S. 598 (2001).

                             TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff has not incurred any actual damages or suffered any actual injury. Nonetheless,

to the extent that Plaintiff did incur any actual damages or suffer any actual injury, the alleged

injury and damages were not caused by any act or omission of Defendant, and Plaintiff failed to

mitigate the alleged damages.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the doctrine of primary jurisdiction.

The United States Department of Justice issued an Advance Notice of Proposed Rulemaking on

Accessibility of Web Information and Services Provided by Entities Covered by the ADA on

July 26, 2010. On July 20, 2017, the Department of Justice placed its rulemaking under Title III

of the ADA for websites on the 2017 Inactive Actions list. On December 26, 2017, the



                                                  16
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 17 of 19



Department of Justice withdrew is pending rulemaking under Title III of the ADA. Accordingly,

to date, the Department of Justice has not promulgated any standards, regulations, and/or

guidelines governing the accessibility of websites.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because any liability for an inaccessible

website would violate due process. Neither the ADA nor the state or local statutes at issue

specifically address websites, and neither the United States Department of Justice nor any other

applicable federal, state, or local agency has issued any regulations or technical standards

specifying if and to what extent websites must be accessible or any legal standard to be applied

in determining if a website is accessible.

                           FIFTEENTH AFFIRMATIVE DEFENSE

        In the absence of federal, state, and/or local regulations and/or technical standards,

Defendant may choose how it provides access to and/or communicate with individuals with

disabilities. Defendant provides access to and communicates effectively with individuals with

disabilities by various means.

                           SIXTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff relies upon the

Web Content Accessibility Guidelines because such guidelines are not statutory or regulatory

authority, but, rather, voluntary guidelines for web accessibility created by a private

organization, and Defendant’s website is not required to be compliant with those guidelines.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

        To the extent that Defendant is deemed to be not in compliance with any of the statutes at

issue or any regulations, standards or guidelines, any such noncompliance was caused by third



                                                  17
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 18 of 19



parties who are outside of the direct day-to-day control of Defendant. Defendant contracted with

third party entities to design, construct, and maintain Defendant’s website and/or certain features

or functionalities thereof.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiff may not maintain this lawsuit as a class action because he cannot establish the

requirements of FRCP 23 or equivalent law, including, but not limited to, typicality, superiority,

predominance, manageability, ascertainability, and commonality.

                           NINETEENTH AFFIRMATIVE DEFENSE

        The purported class and subclasses are not defined in an ascertainable manner, and

Plaintiff’s allegations are insufficient to establish a community of interest or standing to bring

suit against Defendant.

                              TWENTIETH AFFIRMATIVE DEFENSE

        The putative class members’ claims are barred by the same defenses that bar the named

Plaintiff’s claims.

                          TWENTY-FIRST AFFIRMATIVE DEFENSE

        Defendant reserves the right to assert additional defenses with regard to some or all of

Plaintiff’s claims.

                                     PRAYER FOR RELIEF

        WHEREFORE, Defendant demands judgment against Plaintiff as follows:

                 1.    Dismissing the Complaint with prejudice;

                 2.    Awarding Defendant costs, pre- and post-judgment interest, and expert

and attorneys’ fees; and




                                                 18
Active\90057263.v2
      Case 1:19-cv-00945-PGG-SN Document 14 Filed 04/01/19 Page 19 of 19



                 3.   Awarding Defendant such other and further relief as this Court deems just

and proper.

                                DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Defendant hereby

demands a trial by jury on all issues contained in the Complaint and its Answer.

                                             Respectfully submitted:
Dated: New York, New York                    FOX ROTHSCHILD LLP
       April 1, 2019
                                             By: /s/ Ernest Edward Badway
                                                  Ernest Edward Badway, Esq.
                                                  101 Park Avenue, Suite 1700
                                                  New York, New York 10178
                                                  Telephone: (212) 878-7986
                                                  Facsimile: (212) 692-0940
                                                  Attorneys for defendant Redbubble Inc.




                                               19
Active\90057263.v2
